DETAILED ACTION

Examiner Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Thagadur US PG-Pub 2017/0295446 fails to teach spatialized sound reproduction based on an array of loudspeakers by obtaining a current position of a listener using position 10sensor for getting distances between at least one point of an area and respective positions of the loudspeakers to get the respective acoustic transfer functions of the loudspeakers at the point which is defined dynamically as a function of the current position of the listener; estimating a sound pressure, at least as a function of the respective control signals of the loudspeakers and initial weight of the control signals; 20calculating error between the estimated sound pressure and a desired target sound pressure at the point; calculating and applying respective weights to the control signals of the loudspeakers, as a function of said error and of a weight forgetting factor, said forgetting factor being calculated as a function of a movement 25of the listener, said movement being determined by a comparison between a previous position of the listener and the current position of the listener;  the calculation of the sound pressure at the current position of the listener being re-implemented as a function of the accordingly weighted respective control signals of the loudspeakers, such function or combination of the function in light of the claim as a whole is not taught, suggested and made obvious by any of the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654